Exhibit 10.1

AMENDMENT NO. 2 TO

AMENDED STRATEGIC RELATIONSHIP AGREEMENT

This Amendment No. 2 to the Amended Strategic Relationship Agreement, is made
and effective as of July 1, 2011 (“Amendment”), between Ellie Mae, Inc., a
Delaware corporation (“Ellie Mae”), and Saving Street, LLC., a New York limited
liability company (“SavingStreet” and, together with Ellie Mae, the “Parties”).

WHEREAS, Ellie Mae and SavingStreet previously entered into an Amended Strategic
Relationship Agreement, dated as of June 15, 2010 (the “Agreement”), as amended
effective July 1, 2010;

WHEREAS, the Parties desire to amend their respective obligations as set forth
in the Agreement in order to enable the Parties to offer the Early Alert
Program, a lead generation service, to Encompass Software users (the “Early
Alert Program”); and

WHEREAS, Ellie Mae and SavingStreet have agreed to amend the Agreement as set
forth herein;

NOW, THEREFORE, in consideration of the foregoing premises and for good and
valuable consideration, the receipt of which is hereby acknowledged, Ellie Mae
and SavingStreet hereby agree as follows:

1. Capitalized terms not otherwise defined herein shall have the meaning
ascribed to such terms in the Agreement.

2. Additional SavingStreet Responsibilities. In addition to the responsibilities
set forth in the Agreement, SavingStreet agrees to design, develop, administer,
maintain and deliver the Early Alert Program to Encompass Software users that
purchase and order such program.

3. Additional Ellie Mae Responsibilities. In addition to the responsibilities
set forth in the Agreement related to the Program, Ellie Mae agrees to be
responsible for:

a. Marketing and sales efforts of the Early Alert Program to its Encompass
Software users, and all costs related to such efforts.

b. Collection of amounts due from Encompass Software users that purchase the
Early Alert Program.

4. Fees. In exchange for the SavingStreet’s delivery of the Early Alert Program,
Ellie Mae and SavingStreet agree to share equally the revenue received from the
Early Alert Program, after deducting third party lead generation costs. All fees
received by SavingStreet hereunder shall not affect any profit sharing
arrangements that Ellie Mae and SavingStreet may otherwise have pursuant to the
Agreement.

 

1



--------------------------------------------------------------------------------

5. Contributions by the Parties. Ellie Mae and SavingStreet agree to contribute
equally for development costs related to the Early Alert Program, provided that
Ellie Mae shall not be required to contribute more than $25,000 for such costs.

6. In the event of any inconsistency between this Amendment and the Agreement,
this Amendment shall govern. All other provisions of the Agreement shall remain
in full force and effect.

[Signature page follows]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed as of
the date first written above.

 

ELLIE MAE, INC.

 

/s/ Sigmund Anderman

Signature Name: Sigmund Anderman Title: CEO

 

SAVING STREET, LLC

 

/s/ Rick Del Mastro

Signature Name: Rick Del Mastro Title: Member